Citation Nr: 9906239	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  94-48 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. L.W.


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from April 1955 to April 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 RO rating decision that 
denied the veteran's claim for a rating in excess of 20 
percent for service-connected degenerative disc disease and 
degenerative arthritis of the cervical spine, and for a total 
rating based on individual unemployability.  In a subsequent 
RO decision in January 1998, the RO increased the veteran's 
service-connected cervical disability to 30 percent 
disabling.  In this regard, the veteran indicated in a March 
1998 statement that he was satisfied with the 30 percent 
rating and wished to drop this issue from the appeal.  
Consequently, the only issue properly before the Board is the 
issue for a total rating based on individual unemployability 
due to service-connected disability.


FINDING OF FACT

This is an exceptional case warranting consideration of the 
issue of a total rating based on individual unemployability 
due to service-connected disability on an extraschedular 
basis.


CONCLUSION OF LAW

The criteria for referral to the appropriate VA official for 
consideration of a total rating based on individual 
unemployability on an extraschedular basis have been met.  
38 C.F.R. §§ 3.321(b)(1); 4.16(b).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records show that the veteran sustained 
injuries to his neck in March 1958 when the cable car that he 
was riding in violently jerked causing him to fall out.  He 
fell eight feet and landed in a ditch on his back and left 
side, jerking his neck from left to right.  X-rays revealed 
peculiar irregularities of the spinous process and 
intervertebral spaces and some spurring at the joints of 
Luschka from C2-C7.  The veteran was diagnosed as having 
strain of his cervical muscles.  He was treated with a head 
halter traction for three days and was discharged to duty 
after being found asymptomatic.

The record contains a January 1994 decision from the Social 
Security Administration (SSA) which found the veteran 
disabled since December 1992, and awarded him disability 
benefits due to arthritis and pain.  It is noted in this 
decision that the veteran was shown by X-ray to have chronic 
arthritis of multiple joints, including his neck.  

On file is a February 1994 letter from a private physician 
who said that the veteran had fractured his cervical spine in 
a fall in service in 1958 and that he was currently being 
treated for degenerative joint disease of the cervical spine 
"which [was] most likely a sequela of the trauma."  He said 
that the neck disease had produced very limited range of 
motion in the veteran's neck and also some weakness and loss 
of sensation in his ands.

In October 1994 the veteran filed an Application For 
Increased Compensation Based On Unemployability.  At the time 
he filed this application the veteran was evaluated as being 
20 percent disabled for service-connected degenerative disc 
disease and arthritis of the cervical spine due to cervical 
strain.

The RO received additional records from the SSA in August 
1995 which show that the veteran had a primary diagnosis of 
rheumatoid arthritis.

At a hearing held before a member of the Board in September 
1996, the veteran testified that he had not been able to work 
in a full-time capacity since the neck accident.  He said 
that he worked as a safety engineer part time until 1980, and 
then worked part-time in a supervisory capacity at another 
firm.  He said that his last active employment had been in 
1990.  He also said that he drove a specially equipped car, 
was not able to sit at a word processor or computer, and had 
pain down his arms.  

In June 1997 the RO received VA treatment records from 1993 
to 1997 reflecting a diagnosis of severe degenerative joint 
disease of multiple joints including the neck, and cervical 
disc disease.

In July 1997 the veteran was examined by a VA physician for 
his cervical disability.  He reported that he had worn a 
cervical collar for a number of years and was later fitted 
with a cervical brace which he wore all of the time.  He said 
that he passed out if he turned his head too quickly and had 
constant neck pain.  Objective findings revealed that the 
veteran was in a cervical brace.  There was no evidence of 
swelling, deformity, angulation, false motion or shortening.  
There was intra-articular involvement.  Range of motion 
studies were not performed due to the veteran's complaints of 
losing consciousness when turning his head.  The veteran was 
diagnosed as having fracture cervical spine with residuals.  
The examiner did not provide an opinion in regard to pain 
with range of motion, weakness, excess fatigability or 
incoordination and said that to render such an opinion would 
be "pure speculation."

Also in July 1997 the veteran underwent a VA Social and 
Industrial Survey that was conducted by a certified counselor 
of social work.  According to the survey report, the veteran 
had arrived at the clinic wearing a two-poster cervical 
orthosis.  The examiner opined that it was impossible to 
imagine that the veteran could obtain or maintain any 
substantially gainful employment in light of his cervical 
condition.  She said that most employers would take one look 
at his brace and presume that the veteran would be a serious 
employment liability.  She also said that it was unlikely 
that the veteran would ever be able to obtain or maintain any 
substantially gainful employment.

In a January 1998 rating decision, the RO increased the 
veteran's service-connected cervical disability from 20 to 30 
percent disabling.  Also in this decision the RO determined 
that extra-schedular consideration on the issue of a total 
rating based on individual unemployability was not warranted 
since there were no exceptional factors or circumstances 
associated with the veteran's disablement.

In March 1998 the veteran informed the RO that he was 
satisfied with the 30 percent rating for his cervical 
disability, but that he still disagreed with the denial of a 
total rating based on individual unemployability due to his 
cervical disability.


II.  Legal Analysis

The veteran is evaluated at 30 percent for his cervical 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5290, for 
severe limitation of motion of the cervical spine.  This is 
the maximum allowable rating under VA's rating schedule for 
limitation of motion of the cervical spine, and the veteran 
has expressed his satisfaction with this rating.  However, 
the veteran also expressed his dissatisfaction with the 
denial of a total rating based on individual unemployability 
due to this disability. 

Total ratings for compensation may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability, this disability shall be ratable at 
60 percent or more. 38 C.F.R. § 4.16(a).

Rating boards should submit to the "Director of Compensation 
and Pension Service," for extraschedular consideration all 
cases of veteran who are unemployable by reason of service-
connected disabilitities, but who fail to meet the percentage 
standards set forth in paragraph (a) of this section.  
38 C.F.R. § 4.16(b). 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

The evidence shows that the veteran has not worked in many 
years, which he claims is due to his cervical disability.  In 
this regard, an examiner who conducted a Social and 
Industrial Survey in July 1997 stated that "[i]t was 
impossible to imagine that [the veteran] could obtain or 
maintain any substantially gainful employment in light of his 
cervical condition", and that "most employers would take 
one look at [his] brace and presume [that the] veteran would 
be a serious employment liability."  The examiner also said 
that it was "unlikely that [the veteran] will even be able 
to obtain or maintain any substantially gainful employment."  
This opinion, when combined with the veteran's statements of 
his inability to work due to his neck, along with Social 
Security Administration records finding the veteran unable to 
work due to arthritis and pain, is sufficient evidence to 
establish that this is an exceptional case which warrants 
referral to the appropriate VA official, for extraschedular 
consideration, as described in 38 C.F.R. § 4.16(b).


ORDER

Referral to the appropriate VA official for consideration of 
a total rating based on individual unemployability due to 
service-connected disability on an extra-schedular basis is 
granted.



REMAND

Because the RO determined in its September 1995 decision that 
extraschedular consideration was not warranted by the facts 
in this case, the matter must be REMANDED to the RO for such 
consideration in view of the above-noted decision.  This is 
in conformity with the directives set forth by the Court of 
Appeals for Veterans Claims (Court) in Floyd v. Brown, 9 Vet. 
App. 88 (1996).  In Floyd, the Court stated that the 
procedural requirements laid out in 38 C.F.R. § 3.321(b)(1) 
must be followed regarding extra-schedular consideration and 
that such consideration in the first instance must be given 
by officials who possessed the delegated authority to assign 
an extra-schedular rating.  Floyd at 95; 38 C.F.R. § 4.16(b).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must refer this claims file to 
the appropriate VA official, as noted in 
38 C.F.R. § 4.16(b), for consideration on 
an extraschedular basis of a total rating 
based on individual unemployability due 
to the veteran's service-connected 
cervical disability.  The RO must include 
in its referral a full statement as to 
the veteran's service-connected 
disabilities, employment history, 
education and vocational attainment and 
all other factors having a bearing on 
this issue.  

2.  If the determination by the 
appropriate official official under 
§ 4.16(b) is adverse to the veteran, the 
RO should issue a supplemental statement 
of the case to the veteran and his 
representative which includes a summary 
of the evidence as well as the applicable 
laws and regulations that affected the 
adverse determination.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate review, if in order.  The purposes of this remand 
is to comply with the governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

- 8 -





